          Case 1:20-cv-09385-JMF Document 22 Filed 02/17/21 Page 1 of 1



                                   The initial pretrial conference, currently scheduled for February 24, 2021,
VIA ECF                            is RESCHEDULED to April 7, 2021, at 4:00 p.m. The Clerk of Court is
                                   directed to terminate ECF No. 21. SO ORDERED.
February 17, 2021

Hon. Jesse M. Furman
United States District Judge
United States District Court                                                                   February 17, 2021
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

Re:    Debora Ramirez v. 2020 Grand Realty, LLC, 20-CV-9385(JMF)
       Adjournment of Initial Pretrial Conference_________________


Dear Judge Furman:

This letter is submitted jointly on behalf of the parties in the above-referenced case. In accordance
with Rule 1(E) of Your Honor’s Individual Rules and Practices in Civil Cases, the parties
respectfully request a short adjournment of the initial pretrial conference that is currently scheduled
for February 24, 2021 at 3:30 p.m. so that the parties may have one additional mediation session
with Professor Paul Radvany.

Your Honor referred the parties to mediation via a Mediation Referral Order dated November 12,
2020. (ECF No. 7.) The parties had their initial mediation session with Professor Radvany on
February 10, 2021. While the parties have not reached a settlement, they believe that progress has
been made and that it would be productive to have one additional mediation session before we
attend the initial pretrial conference and engage in discovery. The parties do not wish to delay this
case should we not settle after another mediation session and are hopeful that, should Your Honor
grant the adjournment request, the conference be adjourned for no more than 45 days if Your
Honor’s schedule can accommodate us.

Respectfully submitted,



  Andrew Darcy
 _________________________________                  __________________________________
 Andrew Darcy, of counsel to                        Jay B. Solomon, Esq.
 Tiffany Liston, Esq.                               Belkin Burden Goldman, LLP
 Mobilization for Justice, Inc.                     Attorneys for Defendant
 Attorneys for Plaintiff                            270 Madison Avenue
 100 William Street, 6th Floor,                     New York, NY 10016
 New York, NY 10038                                 (212) 867-4466 (Ext. 497)
 (212) 417-3884                                     jsolomon@bbgllp.com
 adarcy@mfjlegal.org
